Citation Nr: 1743951	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  14-24 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower left extremity, to include as secondary to a service-connected gunshot wound or Agent Orange exposure. 

2.  Entitlement to service connection for peripheral neuropathy of the lower right extremity, to include as secondary to a service-connected gunshot wound or Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for peripheral neuropathy of the lower left extremity is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

In a May 2016 statement, prior to a decision being promulgated by the Board on the Veteran's claim for entitlement to service connection for peripheral neuropathy of the lower right extremity, the Veteran indicated his desire to withdraw that issue from the appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for peripheral neuropathy of the lower right extremity have been met, and the issue is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  
However, inasmuch as the Veteran has withdrawn his appeal, there is no need to address any deficiencies in providing notice or assistance to the Veteran.

Service Connection 

The Claim Withdrawn 

In a May 2016 statement in support of claim, the Veteran indicated that he did not want to continue his appeal for peripheral neuropathy of the lower right extremity.  According to 38 C.F.R. § 20.204(b), when an appeal is not withdrawn on the record at a hearing, withdrawal of an appeal must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn.  The claim also must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  Id.  In the instant case, the Veteran's statement in support of claim was in writing and indicated the Veteran's desire to withdraw the claim for peripheral neuropathy of the lower right extremity specifically.  The statement included the name of the Veteran and the applicable claim number.  The withdrawal was also received prior to the issuance of a Board decision on the claim being withdrawn. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board concerning the claim of entitlement to service connection for peripheral neuropathy of the lower right extremity is not warranted, and the appeal of this claim is dismissed.  Id.



ORDER

The appeal for service connection for peripheral neuropathy of the lower right extremity is dismissed.  


REMAND

The Board finds that a remand is necessary for further evidentiary development of the Veteran's claim for entitlement to service connection for peripheral neuropathy of the lower left extremity.  Specifically, the Board finds that an addendum opinion is required for the March 2016 VA examination.

The Veteran contends that the peripheral neuropathy of his lower left extremity could be related to either a gunshot wound he received in service or his in-service exposure to Agent Orange.  In his June 2014 VA 9 form, the Veteran indicated that he served on the ground in Vietnam and was shot in combat.  He indicated that he was also exposed to herbicides in Vietnam.  As to his gunshot wound, the Veteran contends that his condition is related to a gunshot wound he received to the hip.  The Veteran is service connected for residuals of through and through shell fragment wounds to his left lower extremity.  

In March 2016, the Veteran underwent a VA examination for peripheral nerve conditions.  The VA examiner indicated that the Veteran has peripheral neuropathy and radiculopathy in his lower left extremity.  The VA examiner opined that it is less likely than not that the Veteran's peripheral neuropathy was aggravated by service-connected conditions related to his gunshot wound.  The VA examiner reasoned that the Veteran's symptoms did not start after his gunshot wound.  The VA examiner indicated that the Veteran does have MRI findings of stenosis in the lumbar spine.  The VA examiner further opined that the Veteran's symptoms of peripheral neuropathy and radiculopathy are more likely related to his lumbar spine issues rather than his gunshot wound given that there was no nerve damage done during the initial injury.  

While the VA examiner opined that the Veteran's claimed condition was not aggravated by his gunshot wound, the Board finds that the rationale provided only addresses causation.  The term "aggravation" refers to a chronic or permanent worsening of the underlying condition above and beyond its natural progression.  The VA examiner's rationale does not explain or account for whether the Veteran's peripheral nerve condition was permanently worsened beyond its normal progression by the gunshot wound.  

Additionally, the opinion did not address any relation between the Veteran's peripheral neuropathy and his exposure to Agent Orange.  As such, the Board determines that an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, to include a copy of this remand, to the March 2016 VA examiner for an addendum opinion concerning the nature and etiology of the Veteran's peripheral neuropathy of the lower left extremity.  If the examiner who drafted the March 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this remand must be made available to the reviewing examiner in conjunction with the examination.

The examiner is asked to provide an opinion as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the lower left extremity began in service, was caused by service, or is otherwise related to the Veteran's active service to include whether it is related to exposure to Agent Orange or other herbicides.

(b) If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the lower left extremity was caused (in whole or in part) or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected gunshot wound.    

Each opinion provided must be accompanied by a rationale.   

2.  After completing the above actions, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




